Case 1:20-cv-01016-PLM-SJB ECF No. 5, PageID.60 Filed 10/27/20 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


RESURRECTION SCHOOL, et al.,

         Plaintiffs,                          Case No. 1:20−cv−1016

    v.                                        Hon. Paul L. Maloney

ROBERT GORDON, et al.,

         Defendants.
                                       /

                 NOTICE REGARDING ASSIGNMENT OF CASE
       NOTICE is hereby given that the above−captioned case was filed in
this court on October 22, 2020 . The case has been assigned to Paul L.
Maloney .



                                           CLERK OF COURT

Dated: October 27, 2020          By:        /s/ E. Siskind
                                           Deputy Clerk
